                  Case 20-12522-JTD          Doc 3009        Filed 06/24/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

                                                      Case No. 20-12522 (JTD)
MALLINCKRODT PLC, et al.,1
                                                      (Jointly Administered)
                         Debtors.


                   NOTICE OF SERVICE OF REQUESTS FOR PRODUCTION

         PLEASE TAKE NOTICE that, on June 23, 2021, the Official Committee of Opioid

Related Claimants (the “OCC”) appointed in the chapter 11 cases of the above-captioned debtors

and debtors-in-possession (collectively, the “Debtors”), by and through its undersigned counsel,

caused copies of the following requests for production of documents on or before July 2, 2021 to

be served in the manner set forth below pursuant to the Order Establishing Confirmation Schedule

and Protocols [ECF No. 2988]:

                 The Official Committee of Opioid Related Claimants’ Requests for Production to
                  First Trust Advisors for Confirmation Discovery was served via First-Class Mail
                  on the following party:

                                           First Trust Advisors, on behalf of
                                           funds and accounts managed or
                                           advised by it
                                           Attn: General Counsel
                                           120 E. Liberty Drive
                                           Suite 400
                                           Wheaton, IL 60187

                 The Official Committee of Opioid Related Claimants’ Requests for Production to
                  FFI Fund, Ltd., FYI Ltd. and Olifant Fund, Ltd. for Confirmation Discovery was
                  served via First-Class Mail on the following party:




1
 A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
noticing agent at https://restructuring.primeclerk.com/mallinckrodt/. The Debtors’ mailing address is 675 McDonnell
Blvd., Hazelwood, Missouri 63042.
61821/0001-41022454v2
                  Case 20-12522-JTD     Doc 3009     Filed 06/24/21      Page 2 of 3




                                       FFI Fund, Ltd., FYI Ltd. and
                                       Olifant Fund, Ltd.
                                       Attn: General Counsel
                                       888 Boylston Street, 15th Floor
                                       Boston, MA 02199

                 The Official Committee of Opioid Related Claimants’ Requests for Production to
                  Deutsche Bank AG New York Branch for Confirmation Discovery was served via
                  First-Class Mail and electronic mail on the following party:

                                Deutsche Bank
                                c/o White & Case LLP
                                Attn: Scott Greissman (sgreissman@whitecase.com)
                                Andrew T. Zatz (azatz@whitecase.com)
                                Michele J. Meises (michele.meises@whitecase.com)
                                Sam Lawand (sam.lawand@whitecase.com)
                                1221 Avenue of the Americas
                                New York, NY 10020-1095

                 The Official Committee of Opioid Related Claimants’ Request for Production of
                  Documents to the Debtors in Connection With Confirmation of the Plan was served
                  via electronic mail on the following parties:

Richards, Layton & Finger, P.A.                  Latham & Watkins LLP
One Rodney Square                                885 Third Avenue
920 N. King Street                               New York, New York 10022
Wilmington, DE 19801                             Attn: George A. Davis (george.davis@lw.com)
Attn: Robert J. Stearn, Jr. (stearn@rlf.com)     Christopher Harris (christopher.harris@lw.com)
                                                 George Klidonas (george.klidonas@lw.com)
                                                 Andrew Sorkin (andrew.sorkin@lw.com)
                                                 Anupama Yerramalli (anu.yerramalli@lw.com)
                                                 Hugh Keenan Murtagh (hugh.murtagh@lw.com)
                                                 Irina Y. Sivachenko (irina.sivachenko@lw.com)
                                                 Christopher Beaucage (chris.beaucage@lw.com)
                                                 Ryan M. Schachne (ryan.schachne@lw.com)
                                                 Elizabeth R. Marks (betsy.marks@lw.com)
                                                 Jason B. Gott (jason.gott@lw.com)




                                                 2
61821/0001-41022454v2
                 Case 20-12522-JTD   Doc 3009   Filed 06/24/21     Page 3 of 3




Dated: June 24, 2021                     Respectfully submitted,

                                         COLE SCHOTZ P.C.

                                         /s/ Justin R. Alberto
                                         Justin R. Alberto (No. 5126)
                                         500 Delaware Avenue, Suite 1410
                                         Wilmington, Delaware 19801
                                         Tel: (302) 655-5000
                                         Fax: (302) 658-6395
                                         jalberto@coleschotz.com

                                         Delaware and Efficiency Counsel to the Official
                                         Committee of Opioid Related Claimants




                                            3
61821/0001-41022454v2
